Exhibit 10.1
 
 
                                                                                            

 

     Optionee:    William Eccleshare      Date of Agreement:     September 17,
2009      as amended and restated on      August 11, 2011

 
CLEAR CHANNEL OUTDOOR HOLDINGS, INC.
 
2005 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED
 
AMENDED AND RESTATED STOCK OPTION AGREEMENT
 


THIS AMENDED AND RESTATED STOCK OPTION AGREEMENT (the “Agreement”), made as of
this 11th day of August, 2011 by and between Clear Channel Outdoor Holdings,
Inc., a Delaware corporation (the “Company”), and William Eccleshare (the
“Optionee”), evidences the grant by the Company of Options to purchase a certain
number of shares of the Company’s Class A common stock, $.01 par value (the
“Common Stock”) to the Optionee on such dates set out below and the Optionee’s
acceptance of these Options (as defined below) in accordance with the provisions
of the Clear Channel Outdoor Holdings, Inc. 2005 Stock Incentive Plan, as
amended and restated (the “Plan”).  This Agreement amends and restates that
certain Stock Option Agreement made as of the 17th day of September, 2009 by and
between the Company and the Optionee (the “Original Agreement”), and the
Optionee hereby acknowledges that the Optionee shall have no further rights to
any Options under the Original Agreement which have not been granted as of the
date hereof.  All capitalized terms not defined herein shall have the meaning
ascribed to them as set forth in the Plan.  The Company and the Optionee agree
as follows:
 
1.    Grant of Options.
     
(a)   Subject to the terms and conditions set forth herein and in the Plan, the
Company granted to the Optionee the following three options (together with the
options to be granted pursuant to Section 1(c) below, the “Options”) to
purchase, at the dates set forth below:
            
(i) 40,000 shares of Common Stock (“Option A”), which were granted on September
10, 2009;
 
(ii) 92,163 shares of Common Stock (“Option B”), which were granted on September
10, 2009, and 15,360 shares of which were forfeited on September 10, 2010; and
                                                 
(iii) 63,583 shares of Common Stock (“Option C”), which were granted on
September 10, 2010.
                              
The date each Option was granted, or is granted in the future, is referred to as
the “Grant Date”.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)               The amount payable for each share of the Common Stock in the
event of the Options being exercised (the “Option Price”) shall be as follows:
 
                                                    (i) in respect of Option A,
USD $7.02;
 
                                                    (ii) in respect of Option B,
USD $7.02; and
 
                                                 (iii) in respect of Option C,
USD $10.40.
 
(c)           Subject to the terms and conditions set forth herein and in the
Plan, the Company will grant to the Optionee, no later than March 31, 2012, an
Option to purchase 90,000 shares of Common Stock (“Option D”), with an Option
Price equal to the closing price for the Common Stock on the Grant Date, or if
there is no closing price for the Common Stock on the Grant Date, on the first
preceding date on which shares of Common Stock are traded.
 
2.   Limitations on Exercise of Options.
 
                        (a)            Option A shall become exercisable as
follows:
 
(i) half of the shares of Common Stock under Option A shall vest and become
exercisable on the first anniversary of the date of signing the employment
agreement; and
 
(ii) half of the shares of Common Stock under Option A shall vest and become
exercisable on the second anniversary of the date of signing the employment
agreement.
 
                        (b)   The remaining 76,803 shares subject to Option B
shall become exercisable as follows:
 
(i) with respect to 30,721 of the shares of Common Stock under Option B,
one-quarter of such shares shall vest and become exercisable on each of the
first, second, third and fourth anniversaries of its Grant Date; and
 
(ii) with respect to 46,082 of the shares of Common Stock under Option B,
one-third of such shares shall vest and become exercisable on each of the
second, third and fourth anniversaries of its Grant Date.
               
                                (c)   Options C and D shall be exercisable as
follows:
 
(i) one-quarter of the shares of Common Stock under each Option shall vest and
become exercisable on each of the first, second, third and fourth anniversaries
of its Grant Date.
 
3.            Term of the Options.Unless sooner terminated in accordance
herewith or in the Plan, the Options shall expire on the tenth anniversary of
the Grant Date.
 
 
 
2 

--------------------------------------------------------------------------------

 
 
4.             Method of Exercise.
 
(a)   The Optionee may exercise the Options, from time to time, to the extent
then exercisable, by contacting the Company’s outside Plan administrator (the
“Administrator”) and following the procedures established by the Administrator.
The Option Price of the Options may be paid in cash or by certified or bank
check or in any other manner the Compensation Committee of the Company’s Board
of Directors (“the Committee”), in its discretion, may permit, including,
without limitation, (i) the delivery of previously-owned shares, (ii) by a
combination of a cash payment and delivery of previously-owned shares, or (iii)
pursuant to a cashless exercise program established and made available through a
registered broker-dealer in accordance with applicable law.
 
    (b)   At the time of exercise, the Optionee shall pay to Clear Channel
Outdoor Limited (or such third party as it directs) such amount as it deems
necessary to meet any liability to tax (including but without limitation income
tax under PAYE and employee’s national insurance contributions) which it is
obliged to pay or account for to any tax authority in respect of any issue or
transfer of any Common Stock on the exercise of the Options (the “Tax
Liability”).  The Optionee may elect to pay to Clear Channel Outdoor Limited (or
such third party as it directs) an amount equal to the Tax Liability by
delivering to Clear Channel Outdoor Limited (or such third party as it directs),
cash, a check or at the sole discretion of the Company, shares of Common Stock
having a Fair Market Value equal to the amount of the Tax Liability.
 
5.             Issuance of Shares.   Except as otherwise provided in the Plan,
as promptly as practical after receipt of notification of exercise and full
payment of the Option Price and any Tax Liability, the Company shall issue (if
necessary) and transfer to the Optionee the number of Option Shares with respect
to which this Option has been so exercised, and shall deliver to the Optionee or
have deposited in the Optionee’s brokerage account with the Administrator such
Option Shares, at the Optionee’s election either electronically or represented
by a certificate or certificates therefor, registered in the Optionee’s name.
 
6.             Termination of Employment.
   
        (a)    Except as otherwise provided in this Agreement, no Option may be
granted or exercised unless the Optionee shall have remained in employment or
service with the Company
since the date of this Agreement.
 
                (b)   If the Optionee’s termination of employment or service is
due to death, the Options then held by the Optionee shall automatically vest and
become immediately exercisable in full and shall be exercisable by the
Optionee’s designated beneficiary, or, if none, the person(s) to whom the
Optionee’s rights under these Options are transferred by will or the laws of
descent and distribution for one year following such termination of employment
or service (but in no event beyond the term of the Options), and shall
thereafter terminate.
 
    (c)            If the Optionee’s termination of employment or service is due
to Disability (as defined herein), with respect to Options then held by the
Optionee, the Optionee shall be treated as if his employment or service
continued with the Company for the lesser of (i) five years or (ii) the
remaining term of the Options solely for purposes of continued vesting and
exercisability during such period (the “Disability Vesting Period”).  Upon
expiration of the Disability Vesting Period, the Options shall automatically
terminate; provided, that, if the Optionee should die during such period, the
Options shall automatically vest and become immediately exercisable in full and
shall be exercisable by the Optionee’s designated beneficiary, or, if none, the
person(s) to whom the Optionee’s rights under the Options are transferred by
will or the laws of descent and distribution for one year following such death
(but in no event beyond the term of the Options), and shall thereafter
terminate.  For purposes of this section, “Disability” shall mean (i) if the
Optionee’s employment or service with the Company is subject to the terms of an
employment or other service agreement between such Optionee and the Company,
which agreement includes a definition of “Disability”, the term “Disability”
shall have the meaning set forth in such agreement during the period that such
agreement remains in effect; and (ii) in all other cases, the term “Disability”
shall mean a physical or mental infirmity which impairs the Optionee’s ability
to perform substantially his or her duties for a period of one hundred eighty
(180) consecutive days.
 
 
 
3

--------------------------------------------------------------------------------

 
 
                (d)          If the Optionee’s termination of employment or
service is due to Retirement (as defined herein), with respect to Options then
held by the Optionee, the Optionee shall be treated as if his/her employment or
service continued with the Company for the lesser of (i) five years or (ii) the
remaining term of the Options solely for purposes of continued vesting and
exercisability during such period (the “Retirement Vesting Period”).  Upon
expiration of the Retirement Vesting Period, these Options shall automatically
terminate; provided, that, if the Optionee should die during such period, these
Options shall automatically vest and become immediately exercisable in full and
shall be exercisable by the Optionee’s designated beneficiary, or, if none, the
person(s) to whom such Optionee’s rights under the Options are transferred by
will or the laws of descent and distribution for one year following such death
(but in no event beyond the term of the Options), and shall thereafter
terminate.  For purposes of this section, “Retirement” shall mean the Optionee’s
resignation from the Company on or after the date on which the sum of his/her
(i) full years of age (measured as of his/her last birthday preceding the date
of termination of employment or service) and (ii) full years of service with the
Company measured from his/her date of hire (or re-hire, if later), is equal at
least seventy (70); provided, that, the Optionee must have attained at least the
age of sixty (60) and completed at least five (5) full years of service with the
Company prior to the date of his/her resignation.  Any disputes relating to
whether the Optionee is eligible for Retirement under this Agreement, including,
without limitation, his/her years’ of service, shall be settled by the Committee
in its sole discretion.
 
                (e)           If the termination of the Optionee’s employment or
service is for Cause (as defined herein), the Options shall terminate upon such
termination of employment or service, regardless of whether the Options were
then exercisable.  For purposes of this section, “Cause” shall mean the
Optionee’s (i) intentional failure to perform reasonably assigned duties, (ii)
dishonesty or willful misconduct in the performance of duties, (iii) involvement
in a transaction in connection with the performance of duties to the Company
which transaction is adverse to the interests of the Company and which is
engaged in for personal profit or (iv) willful violation of any law, rule or
regulation in connection with the performance of duties (other than traffic
violations or similar offenses).
 
 
 
4 

--------------------------------------------------------------------------------

 
 
(f)            If the termination of the Optionee’s employment or service is for
any reason other than Cause (as defined herein), Option A shall automatically
vest and become immediately exercisable in full.
 
                (g)   If the termination of the Optionee’s employment or service
is for any other reason not covered by (b) to (e) above, the unvested portion of
Options B, C and D, if any, shall terminate on the date of termination and the
vested portion of those Options shall be exercisable for a period of
three-months following such termination of employment or service (but in no
event beyond the term of those Options), and shall thereafter terminate.  The
Optionee’s status as an employee shall not be considered terminated in the case
of a leave of absence agreed to in writing by the Company (including, but not
limited to, military and sick leave); provided, that, such leave is for a period
of not more than three-months or re-employment upon expiration of such leave is
guaranteed by contract or statute.
 
(h)    Notwithstanding any other provision of this Agreement or the Plan to the
contrary, including, without limitation, Sections 2 and 6 of this Agreement:
 
                (i)       If it is determined by the Committee that the Optionee
engaged in (or is engaging in) any “Prohibited Act” (as defined below) where
such Prohibited Act occurred or is occurring within the one (1) year period
immediately following the exercise of any Option granted under this Agreement,
the Optionee agrees that he/she will repay to the Company (or such third party
as it directs) any net gain (after deduction of the Tax Liability) realized on
the exercise of such Option (such gain to be valued as of the relevant exercise
date(s)).  Such repayment obligation will be effective as of the date specified
by the Committee.  Any repayment obligation must be satisfied in cash or, if
permitted in the sole discretion of the Committee, in shares of Common Stock
having a Fair Market Value equal to the gain realized upon exercise of the
Option(s).  The Company is specifically authorized to off-set and deduct from
any other payments, if any, including, without limitation, wages, salary or
bonus, that it may owe the Optionee to secure the repayment obligations herein
contained.  The determination of whether the Optionee has engaged in a
Prohibited Act shall be determined by the Committee in good faith and in its
sole discretion.  For the purposes of this Agreement, the term “Prohibited
Activity” shall mean any activity that is harmful to the business or reputation
of the Company (or any parent or subsidiary), including, without limitation, any
“Competitive Activity” (as defined below in (h)(ii)) or conduct prejudicial to
or in conflict with the Company (or any parent or subsidiary).
 
                (ii)  If it is determined by the Committee that the Optionee
engaged (or is engaging in) any “Competitive Activity” (as defined below), then,
upon such determination by the Committee, the Options shall be cancelled and
cease to be exercisable (whether or not then vested).  The determination of
whether the Optionee is engaging or has engaged in a Competitive Activity shall
be determined by the Committee in good faith and in its sole discretion.  The
provisions of Section 6(h)) shall have no effect following a Change of Control
(as defined herein).  For purposes of this Agreement, the term “Competitive
Activity” shall mean the Optionee directly or indirectly and whether alone or in
conjunction with or on behalf of any other person and whether as a principal,
shareholder, director, employee, agent, consultant, partner or otherwise:
 
 
 
5 

--------------------------------------------------------------------------------

 
 
     (1)   at any time during the period of 9 months from the Effective Date
within the Restricted Territory, take any steps preparatory to or be engaged,
employed, interested or concerned in (A) any business that provides any
Competing Business and/or (B) any Target Business Entity and/or (C) any firm,
company or other entity directly or indirectly owning or controlling either a
business that provides any Competing Business or a Target Business Entity;
 
                     (2)   at any time during the period of 9 months from the
Effective Date within the Restricted Territory, acquire a substantial or
controlling interest directly or by or through any nominee or nominees in any
business providing any Competing Business, a Target Business Entity or in any
firm, company or other entity owning or controlling a business that provides any
Competing Business or a Target Business Entity;
 
                     (3)   at any time during the period of 9 months from the
Effective Date solicit or induce or endeavour to solicit or induce any Key
Person to leave the employ of the Company or any Relevant Group Company, whether
or not such person would commit any breach of his or her own contract of
employment or engagement by leaving the service of the Company or any Relevant
Group Company; or
 
                     (4)   at any time during the period of 9 months from the
Effective Date solicit or induce or endeavour to solicit or induce any person
who is a Restricted Client or Prospective Client away from the Company or any
Group Company or interfere with or endeavour to interfere with the Company’s or
any Group Company’s relationship with any person who is a Restricted Client or
Prospective Client provided always that nothing contained in this clause shall
be deemed to prohibit the seeking or doing of business not in direct or indirect
competition with the Restricted Business; or
 
             (5)   at any time during the period of 9 months from the Effective
Date have business dealings directly or indirectly with any person who is a
Restricted Client or Prospective Client provided always that nothing contained
in this clause shall be deemed to prohibit the seeking or doing of business not
in direct or indirect competition with the Restricted Business; or
 
 
 
6 

--------------------------------------------------------------------------------

 
 
(6)   encourage, assist or procure any third party to do anything which, if done
by him would be in breach of sub-paragraphs ‎i. to v. above,
 
but for the avoidance of doubt nothing in this section 6(h) will result in your
forfeiting any Options as a result of working in the Restricted Period for a
company or business which is not (i) a Competing Business; (ii) a Target
Business Entity; or (iii) a firm, company or other entity which owns or controls
a business that provides any Competing Business or a Target Business Entity and
in which business you have a material involvement.
             
a.   For the purposes of this section 6, the following expressions shall have
the following meanings:
 
i.   “Competing Business” shall mean any products or services which are the same
as or materially similar to and competitive with any Restricted Business to
include without limitation the businesses of Stroer, JCD, News Outdoor, Titan
and CBS;
 
ii.   “Effective Date” means the date on which the Optionee’s employment
terminates (the “Termination Date”) provided always that if no duties have been
assigned to him or he has carried out duties other than his normal duties or has
been excluded from the Company’s or any Group Company’s premises immediately
preceding the Termination Date, it means the last date on which he carried out
his normal duties;
 
iii.    “Key Person” shall mean any person who on the Effective Date is a
director or officer or manager or executive or of the same grade to the Optionee
employed or engaged by the Company or any Relevant Group Company or any
consultant working for the Company or any Relevant Group Company as a director
or officer or manager or executive or in a similar capacity (or any person who
would have been so employed by or working for the Company or any Relevant Group
Company on the Effective Date but for the Optionee’s breach of his obligations
under this Agreement or any employment agreement and/or implied by law) with
whom he worked or had material dealings or for whose work he was responsible or
managed in the course of his employment at any time during the Relevant Period;
 
iv.   “Prospective Client” shall mean any person who at any time during the
Relevant Period was a prospective client or prospective customer of the Company
or any Group Company and with whom the Optionee had a material involvement
during the course of his employment at any time during the Relevant Period;
 
 
7
 

--------------------------------------------------------------------------------

 
       
v.    “Relevant Group Company” shall mean any Group Company (other than the
Company) for which the Optionee has performed services or for which the Optionee
has had operational or management responsibility or has provided services at any
time during the Relevant Period;
 
vi.    “Relevant Period” shall mean the period of 12 months immediately before
the Effective Date;
 
vii. “Restricted Business” shall mean the business of owning, operating and
developing advertising structures both static and moveable, indoor and outdoor
including advertising panels designed to display advertisements and any other
products or services provided by the Company or any Relevant Group Company at
any time during the Relevant Period with which the Optionee had a material
involvement during the course of his employment at any time during the Relevant
Period;
 
viii. “Restricted Client” shall mean any person who at any time during the
Relevant Period was a client or customer of the Company or any Group Company and
with whom the Optionee had a material involvement during the course of his
employment at any time during the Relevant Period;
 
ix. “Restricted Territory” shall mean within the United Kingdom and any other
country in the world where on the Effective Date the Company or any Relevant
Group Company was engaged in the research into, development, manufacture,
distribution, sale or supply or otherwise dealt in any Restricted Business;
 
x. “Target Business Entity” means any business howsoever constituted (whether or
not providing Competing Business) which was at the Effective Date or at any time
during the Relevant Period a business which the Company or any Relevant Group
Company had entered into negotiations with, had approached or had identified as
(i) a potential target with a view to its acquisition by the Company or any
Relevant Group Company and/or (ii) a potential party to any joint venture with
the Company or any Relevant Group Company, in either case where such approach or
negotiations or identification were known to a material degree by the Optionee
during the Relevant Period.
 

 
8 

--------------------------------------------------------------------------------

 
 
Each of the forfeiture provisions in this section 6(h) is intended to be
separate and severable and in the event that any of such restrictions shall be
adjudged to be void or ineffective for whatever reason but would be adjudged to
be valid and effective if part of the wording or range of services or products
were reduced in scope or deleted, the said restrictions shall apply with such
modifications as may be necessary to make them valid and effective.
 
              (i) The term “Company” as used in this Agreement with reference to
the employment or service of the Optionee shall include the Company and its
parent and subsidiaries, as
appropriate.
 
7.   Change in Control.
 
      (a)   Upon the occurrence of a Change in Control (as defined herein), the
Options already granted in accordance with Section 1 herein shall become
immediately vested and exercisable in full.  For the purposes hereof, the term
“Change in Control” shall mean a transaction or series of transactions which
constitutes an “Exchange Transaction” within the meaning of the Plan or such
other event involving a change in ownership or control of the business or assets
of the Company as the Board, acting in its discretion, may determine.  For the
avoidance of doubt, the determination of whether a transaction or series of
transactions constitutes an Exchange Transaction within the meaning of the Plan
shall be determined by the Board, acting in its sole discretion.
 
      (b)   In the event that the Company decides to divest Clear Channel
Outdoor International prior to 31 August 2012 the Options shall become
immediately vested and the Optionee will have the option to exercise the Options
immediately, hold the Options for future exercise or exchange such Options for a
guaranteed minimum value of US$1.2 million (to be converted from US dollars
using an exchange rate of US$1.49:£1).
 
8.   Rights as a Stockholder.  No shares of Common Stock shall be issued in
respect of the exercise of the Options until payment of the exercise price and
the applicable Tax Liability have been satisfied or provided for to the
satisfaction of the Company, and the Optionee shall have no rights as a
stockholder with respect to any shares covered by the Options until such shares
are duly and validly issued by the Company to or on behalf of the Optionee.
 
9.   Non-Transferability.   The Options are not assignable or transferable
except upon the Optionee’s death to a beneficiary designated by the Optionee in
a manner prescribed or approved for this purpose by the Committee or, if no
designated beneficiary shall survive the Optionee, pursuant to the Optionee’s
will or by the laws of descent and distribution.  During an Optionee’s lifetime,
the Options may be exercised only by the Optionee or the Optionee’s guardian or
legal representative.  Any purported assignment, charge, pledge, disposal of or
dealing with an Option shall cause the Option to lapse forthwith.
 
 
9 
 

--------------------------------------------------------------------------------

 
 
 
10.   Limitation of Rights.   Nothing contained in this Agreement shall confer
upon the Optionee any right with respect to the continuation of his employment
or service with the Company, or interfere in any way with the right of the
Company at any time to terminate such employment or other service (including
dismissal by his employer in breach of the terms of his employment contract) or
to increase or decrease, or otherwise adjust, the compensation and/or other
terms and conditions of the Optionee’s employment or other service.
 
11.   Restrictions on Transfer.    The Optionee agrees, by acceptance of the
Options, that, upon issuance of any shares hereunder, that, unless such shares
are then registered under applicable federal and state securities laws, (i)
acquisition of such shares will be for investment and not with a view to the
distribution thereof, and (ii) the Company may require an investment letter from
the Optionee in such form as may be recommended by Company counsel. The Company
shall in no event be obliged to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended) or to take any
other affirmative action in order to cause the exercise of the Options or the
issuance or transfer of shares pursuant thereto to comply with any law or
regulation of any governmental authority.
 
12.   Notice.   Any notice to the Company provided for in this Agreement shall
be addressed to it in care of its Secretary at its executive offices at Clear
Channel Outdoor Holdings, Inc., 200 East Basse Road, San Antonio, Texas
78209-8328, and any notice to the Optionee shall be addressed to the Optionee at
the current address shown on the payroll records of the Company. Any notice
shall be deemed to be duly given if and when properly addressed and posted by
registered or certified mail, postage prepaid.
 
13.   Incorporation of Plan by Reference.   This Option is granted pursuant to
the terms of the Plan, the terms of which are incorporated herein by reference,
and this Option shall in all respects be interpreted in accordance with the
Plan.  The Committee shall interpret and construe the Plan and this Agreement
and its interpretations and determinations shall be conclusive and binding on
the parties hereto and any other person claiming an interest hereunder, with
respect to any issue arising hereunder or thereunder. In the event of a conflict
or inconsistency between the terms and provisions of the Plan and the provisions
of this Agreement, the Plan shall govern and control.
 
14.   Governing Law.   This Agreement and the rights of all persons claiming
under this Agreement shall be governed by the laws of State of Delaware, without
giving effect to conflicts of laws principles thereof.
 
15.   Tax Status of Option.   This Option is not intended to be an incentive
stock option within the meaning of Section 422 of the Code.
 
16.   Exchange rate.   Where any amount is to be converted into or from US
dollars for the purposes of the Plan (including any “Tax Liability” but
excluding, for the avoidance of doubt, any calculation under section 7(b)), it
shall be converted using the applicable spot rate quoted in The Wall Street
Journal for that day (or such other source as the Committee deems reliable).
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
17.   Miscellaneous.   This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties.
 

 
11 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Amended and Restated Option
Agreement to be executed under its corporate seal by its duly authorized
officer.  This Amended and Restated Option Agreement shall take effect as a
sealed instrument.
 
 
 

  Clear Channel Outdoor Holdings, Inc.          
 
By:
        Name:       Title:          

 
 
 

 
Dated:


Acknowledged and Agreed


__________________________
Name:  William Eccleshare


Address of Principal Residence:


__________________________
__________________________